RALPH B. GUY, Jr., Circuit Judge.
Plaintiffs brought this civil rights action alleging that the Michigan Supreme Court exceeded its authority in promulgating a mediation rule. The district court granted defendants’ motion for dismissal pursuant to Federal Rule of Civil Procedure 12(b) on the basis that defendants are entitled to eleventh amendment immunity and qualified judicial immunity. The district court also imposed a $500 sanction against plaintiffs’ attorney pursuant to Rule 11 of the Federal Rules of Civil Procedure. Plaintiff Alia appeals the dismissal and the imposition of sanctions. Upon review, we affirm the dismissal, but for reasons somewhat different than those relied upon by the trial court. The order imposing sanctions is reversed, since both Judge Wellford and Judge Boggs have dissented from my view that the sanctions were appropriate.
*1101I.
This federal action grows out of two separate state lawsuits. In the first lawsuit, plaintiffs Mills, Kavalick, Sehirrmacher, and Forsythe filed a civil action in the Wayne County, Michigan, Circuit Court. Pursuant to Wayne County Local Rule 403 governing mediation, plaintiffs’ claim was mediated. Plaintiffs filed a rejection of the mediation recommendation, but it was either not received or not timely noted and the mediation evaluation was deemed accepted. Plaintiffs then appealed to the Michigan Court of Appeals, and that court reversed the judgment. Mills v. Franco Food Equip., Inc., 161 Mich.App. 376, 409 N.W.2d 829 (1987). However, the Michigan Supreme Court reversed the court of appeals and reinstated the judgment. Mills, 429 Mich. 875, 414 N.W.2d 888 (1987). The United States Supreme Court denied certio-rari. Mills, 486 U.S. 1033, 108 S.Ct. 2017, 100 L.Ed.2d 604 (1988). These plaintiffs also filed suit in federal court against the mediation panel. This court held that the members of the mediation panel were entitled to immunity and affirmed the district court’s dismissal of the case. Mills v. Killebrew, 765 F.2d 69 (6th Cir.1985).
In the other lawsuit, plaintiff Alia filed a civil action in Oakland County, Michigan, Circuit Court. Over plaintiff’s objection, the circuit court judge ordered that the claim be mediated pursuant to the applicable Oakland County Rules. Following mediation, plaintiff accepted the recommendation of the mediation panel and the parties entered into a settlement agreement. Both the Oakland County and Wayne County mediation rules were adopted pursuant to authority contained in Michigan Court Rule 2.403, which states in pertinent part:
(A) Scope and Applicability of Rule.
(1) A court may submit to mediation any civil action in which the relief sought is primarily money damages or division of property. However, MCR 3.211 governs mediation of domestic relations actions.
(2) Mediation of tort cases is mandatory beginning with actions filed after the effective dates of Chapters 49 and 49A of the Revised Judicature Act, as added by 1986 PA 178; however, the court may except an action from mediation on motion for good cause shown if it finds that mediation of that action would be inappropriate.
Mich.Stat.Ann.Rules 1.
All five of these plaintiffs then filed a 42 U.S.C. § 1983 action in federal district court against defendants Michigan Supreme Court and its seven justices. Plaintiffs alleged that defendants “violated the plaintiffs’ civil rights and rights to equal protection of the laws” by promulgating Michigan Court Rule 2.403. Plaintiffs sought money damages, attorney fees, and declaratory and injunctive relief. Defendants subsequently filed a motion to dismiss, pursuant to Fed.R.Civ.P. 12, asserting numerous grounds warranting dismissal. The district court, in granting the dismissal, addressed two of those grounds, namely that defendants were entitled to immunity under the eleventh amendment and were also entitled to qualified judicial immunity. In addition, the district court found that plaintiffs' complaint was “frivolous” and, pursuant to Rule 11, ordered plaintiffs’ attorney to pay $500 in sanctions. Plaintiff Alia now appeals the decision of the district court, the remaining four plaintiffs having elected not to appeal.
II.
In Abick v. State of Michigan, 803 F.2d 874 (6th Cir.1986), we were faced with a similar challenge directed at the justices of the Michigan Supreme Court. At issue was Michigan Court Rule 2.103 dealing with service of process. In upholding the district court dismissal of the claim, we held:
[T]he justices of the Michigan Supreme Court[] claim that they have legislative immunity for any suit relating to the promulgation of Michigan Supreme Court Rule 2.103. A provision such as Rule 2.103 relating to service of process is a rule of practice and procedure. See Chovin v. E.I. DuPont De Nemours & Co., 217 F.Supp. 808, 811 (E.D.Mich.1963); Daniels v. Detroit, Grand Haven *1102& Milwaukee Railway Co., 163 Mich. 468, 473-74, 128 N.W. 797, 806 (1910); Morrison v. Steiner, 32 Ohio St.2d 86, 89, 290 N.E.2d 841, 844 (1972). Article 6, Section 5 of the Michigan Constitution delegates the responsibility of promulgating court rules relating to practice and procedure to the Michigan Supreme Court. If the Michigan Supreme Court promulgates a rule which conflicts with a statute, the rule is followed. Buscaino v. Rhodes, 385 Mich. 474, 479-80, 189 N.W.2d 202, 204-06 (1971); Perin v. Peuler, 373 Mich. 531, 541, 130 N.W.2d 4, 10 (1964). The Michigan Supreme Court’s promulgation of rules of practice and procedure is a legislative activity. See Supreme Court of Virginia v. Consumers Union of the United States, 446 U.S. 719, 100 S.Ct. 1967, 64 L.Ed.2d 641 (1980); Hirschkop v. Snead, 646 F.2d 149, 151 (4th Cir.1981); In re Oliver, 452 F.2d 111, 114 (7th Cir.1971). In Supreme Court of Virginia v. Consumers Union of the United States, 446 U.S. 719, 100 S.Ct. 1967, 64 L.Ed.2d 641 (1980), the Court held that the justices of the Virginia Supreme Court enjoyed legislative immunity for a claim based on the promulgation of a set of rules to govern the Virginia Bar. The Supreme Court held that when promulgating these rules, the justices of the Virginia Supreme Court were acting in a legislative capacity and in fact were “the State’s legislators.” Id. at 734, 100 S.Ct. at 1975. As such, the justices were entitled to legislative immunity. Id. Similarly, the Justices of the Michigan Supreme Court were acting in their legislative capacity and therefore are entitled to legislative immunity.
803 F.2d at 877-78.
Our ruling in Abick is dispositive of plaintiffs’ claim here. The immunity granted is immunity from suit and applies whether the relief sought is money damages or injunctive relief. We also note that we have earlier addressed the specific rule under attack here. Mills, 765 F.2d 69, was a challenge to the mediation rule brought by the same attorney who brings this challenge. Mills was also dismissed below by the same district judge involved here. The only difference was that Mills involved a suit against the mediators rather than the Michigan Supreme Court. In Mills, we stated:
Moreover, Mich.Comp.Laws Ann. § 600.223 allows the Michigan Supreme Court “to promulgate and amend general rules governing practices and procedure in the Supreme Court and all other courts of record_” Given those provisions, we do not believe there was any clear statutory or constitutional proscription against mediation.
Id. at 72. Thus, despite the immunity enjoyed by the Michigan Supreme Court, we have, in dicta at least, addressed the merits of the challenge presented here.
Our holding does not mean that the mediation rule is insulated from attack but, rather, that a state forum instead of a federal one is appropriate. Any party feeling aggrieved by the requirement of mediation need only refuse to participate. The dismissal that would likely result could then be appealed and whatever infirmities are thought to exist in the rule could be raised and argued.1
III.
Plaintiff also asserts on appeal that the district court erred in determining that the complaint was “frivolous” and thereby imposing a $500 sanction upon plaintiff’s attorney. Plaintiff asserts that the district court specifically erred in not conducting an inquiry into whether plaintiffs’ complaint was well-grounded in fact or warranted by existing law.
A district court’s imposition of sanctions pursuant to Rule 11 is reviewed under an abuse of discretion standard. Mihalik v. Pro Arts, Inc., 851 F.2d 790, 793 (6th Cir.1988); Century Prods., Inc. v. Sutter, 837 F.2d 247, 250 (6th Cir.1988); INVST *1103Financial Group, Inc. v. Chem-Nuclear Systems, Inc., 815 F.2d 391, 401-02 (6th Cir.), cert. denied, 484 U.S. 927, 108 S.Ct. 291, 98 L.Ed.2d 251 (1987).
Upon review, it is noted that the district court judge was very familiar with plaintiffs’ claim, both from this case and his prior ruling in plaintiffs’ counsel’s previous case, Mills v. Killebrew. I find no abuse of discretion in the district judge’s decision to impose sanctions upon plaintiffs’ attorney as signer of the complaint. There can be little doubt that the attorney himself, not the clients, was the engine driving this litigation.
AFFIRMED IN PART AND REVERSED IN PART.

. Arguably, Alia’s claim is moot here because he went to mediation, accepted the recommendation, and entered into a settlement agreement.